"

rg |\erh

Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 1 of 10 PageID 1

Srp ey pee

Terry Alcindor, Pro Se
PO BOX 290895
Tampa, Fl 33687-0895

thepostman$g13/@email.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
THE TAMPA DIVISION
Sam. M. Gibbons U. S. Courthouse
801 N. Florida Ave.

Tampa, FL 33602

TERRY ALCINDOR,
Plaintiff 3°10- cv-l&620-T 24CAGCP
Vv. : Civil Action No. TBA

LOUIS DeJOY,

U.S. POSTMASTER GENERAL, ;

U.S. POSTAL SERVICE, : Bench Decision Requested

Defendant.

COMPLAINT
PRELIMINARY STATEMENT
This is an employment-related action for violations of the Plaintiff’s civil rights and other
rights granted under the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title
VII”), Family Medical Leave Act (FMLA), and Rehabilitation Act of 1973. The U.S. Postal
Service, the employer, engaged in unlawful employment discrimination and retaliation against

the Plaintiff based on his race (African-American), National Origin (Haitian ancestry), Sex

a S400. 6&V

glo TPAOCID6S
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 2 of 10 PagelD 2

(Male), Disability (Meniscus on knee), prior EEO activities, and prior FMLA requests; when he
was removed from employment on November 3, 2018 based on the Last Chance Agreement
signed on September 7, 2018.

JURISDICTION AND VENUE

1. This Court has jurisdiction pursuant to 29 U.S.C. § 701, Rehabilitation Act of
1973; 28 U.S.C. §§ 1331, Civil Rights Act of 1964, Title VII; and Family And Medical Leave
Act (FMLA).

2. The unlawful employment practices alleged below were committed and/or
executed by supervisory personnel of the US Postal Service (“USPS” or “employer”). The
claims arise from events in U. S. Postal Service, Ybor City P&DC, 1801 Grant Street, Tampa,
Florida, from where Plaintiff was employed and was removed in retaliation based on his race,
national origin, sex, disability, and for his prior EEO activity and prior FMLA requests.
Accordingly, venue lies in the United States District Court for the Middle District of Florida.

PARTIES

3. The pro se Plaintiff, Terry Alcindor, is an adult individual who has a mailing
address of PO BOX 290895, Tampa FL with zip code 33687-0895. His email is:
thepostman813(@gmail.com. At all relevant time, Plaintiff was a Mail Handler, Postal Grade
Level 4, at US Postal Service.

4, The Defendant, Louis DeJoy, is U.S. POSTMASTER GENERAL, U.S. POSTAL

SERVICE Headquarter at 475 L’Enfant Plaza SW, Washington, D.C., 20260-0004.
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 3 of 10 PagelD 3

5. At all relevant time, Charles Felix was Supervisor, Distribution Operations (SDO)
at Ybor City Processing & Distribution Center (P&DC), at 1801 Grant Street, Tampa, Florida.

6. At all relevant time, Kim Crompton was Manager, Distribution Operations
(MDO) at the aforementioned facility.

7. At all relevant time, Sheila Smith was Plant Manager at the aforementioned
facility.

8. At all relevant time, Cassandra Tramiel was Supervisor, Distribution Operations
at the aforementioned facility.

9. At all relevant time, Jeremy Wray was Manager, Distribution Operations (MDO)
at the aforementioned facility.

10. The United States Postal Service engages in commerce for the purposes of
Rehabilitation Act, Title VII, and FMLA and qualifies as an employer within the meaning of the
statute and regulations at issue in this case.

STATEMENT OF FACTS

11. Since 2004 or 2005 Plaintiff has been employed by US Postal Service as Mail

Handler.

12. Plaintiff is an African-American male with Haitian ancestry.

Plaintiff's Disability

13. On or about May 7, 2018 Plaintiff sustained a work injury.

14. The July 27, 2018 MRI on Plaintiff indicates the following impairments: right

knee medial meniscal tear, right knee internal derangement, and right knee osteoarthritis.
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 4 of 10 PagelD 4

15. As result of the impairments, Plaintiff is unable to run, walk more than 30
minutes, stand more than 60 minutes, bend, squat, lift, push, or pull.
Plaintiff's Prior Protected Activities
16. _ Plaintiff took leave evoking FMLA on the following dates in 2018: February 12,
13, 14, 17, 18, 24, 28; March 3, 4, 5, 7, 11, 14, 17, 18, 20, 21, 24, 25, 26, 27, 28, 31; April 1, 3, 4,
7, 8, 9, 10, 11, 14, 15, 24, 25, 28, 29, 30; May 1, 2, 7, 22, 23.
17. Plaintiff engaged in the protected EEO activities as follows:
a. On January 27, 2018 Plaintiff initiated the EEO contact.
b. On May 8, 2018 Plaintiff file a formal EEO complaint (1G-336-0077-18)
against Mike Spanos and Kim Crompton regarding the December 26,
2017 removal action.
c. On November 5, 2018 Plaintiff initiated the EEO contact.
d. On December 13, 2018 Plaintiff filed a formal EEO complaint
(1G-336-0013-19) against Cassandra Tramiel, Jeremy Wray, Charles
Felix, Kim Crompton, Mike Spanos regarding the Nov. 3, 2018 removal
action.
The Plaintiff alleges that based on his race, national origin, sex, disability, as identified
above, and based on his prior protected EEO and FMLA activities, as identified above; he
was discriminated and retaliated against as follows:
18. On July 27, 2018 SDO Cassandra Tramiel, concurred by MDO Jeremy Wray,

issued a Notice of Removal for improper conduct (i.e., falsification of FMLA records; and
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 5 of 10 PagelID 5

conduct unbecoming a Postal employee, namely, a police arrest for possession of cannabis oil
and drug paraphernalia).

19. On September 7, 2018 a Last Change Agreement (LCA), dated September 5,
2018, was executed between Plaintiff and Sheila Smith (MDO), returning Plaintiff back to
employment and holding the July 27, 2018 removal action record in abeyance pending the
successful completion of the LCA for the next 18 months.

20. On November 3, 2018 Plaintiff was removed from employment based on the Last
Chance Agreement signed on September 7, 2018.

21. | He was removed for falling asleep in his car in the parking lot during his break
under pain medication he took, exceeding the break by 21 minutes.

Background History

22. On December 26, 2017 SDO Mike Spanos, concurred by MDO Kim Crompton,
issued a Notice of Removal for improper conduct, i.e., alleged threat to SDO Alex Bullock.

23. As result of grievance resolution achieved on January 29, 2018 with MDO Don
Fisher, the December 26, 2017 Notice of Removal was reduced to a 7-day suspension, which
was in turn rescinded and removed from all records.

Others Similar Situated Individuals with Greater Egregious Conducts

24. On Oct. 13, 2017 Mr. Trey Darrigo, American born with European ancestry,
Caucasian male without known disability or history of prior EEO activity or FMLA requests, a
Mail Handler, was suspended for 14 days for AWOL. On January 30, 2018 Mr. Darrigo was

issued a notice of removal. After grievance, his removal notice was rescinded without a
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 6 of 10 PagelD 6

backpay; and he was placed on the Last Chance Settlement Agreement. On March 21, 2018
Darrigo refused to take the breath alcohol test. See Ex 2 at p. 005: US DOT Alcohol Testing
form. On March 23, 2018 he was placed on an Emergency Placement in Off-Duty Status
(without pay) for intoxication at work. See Ex 2 at p. 006. Through grievance, 56 hours of lost
pay was reimbursed. See Ex 2 at p. 007: Step II Settlement dated April 24, 2018. On August 27,
2018, while still on the Last Chance Agreement, Mr. Trey Darrigo threatened the Plant Manager
Sheila Smith, saying: “I don’t know who the f___ you are.” “I don’t even know your name.” He
said these in close proximity to her face. See Ex 2 at p. 008: Regina-Johnson’s August 30, 2018
letter with the subject: “Emergency Placement in Off-Duty Status (without pay).” Darrigo
reported to Kim Crompton. On September 6, 2018 the Emergency Placement he was placed
under was converted to a 14-day suspension (time served) with no backpay. See Ex 2, p. 009:
Step One Resolve dated Sept. 16, 2018, signed by Spanos among others. Darrigo is currently
still on the Last Chance Agreement, even after violating the terms several times.

25. Philip Renda, American born with European ancestry, Caucasian male without
known disability and without history of prior EEO activity or FMLA requests, a Mail Handler,
lied on his job application about his criminal record as follows: On January 16, 2005 he was
arrested for DUI. On August 11, 2004 he was arrested for petty theft. On August 26, 2005 he
violated his parole status. And yet, he was still hired and was not charged with improper conduct
afterwards. Since then, he had been promoted as a supervisor. ROI 00007.

26. Sometime after his hire in 2005 Jeremy Wray, American born with European

ancestry Caucasian male with no known disability and without history of engaging in EEO
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 7 of 10 PagelD 7

activities or requesting FMLA, a Manager of Distribution Operation (MDO), was arrested for
refusing the breath/urine test prior to becoming a MDO. In February 2006 he was arrested for
DUI. In September 2010 he was arrested for refusing breath/urine test again. He was arrested in
March 2011 for DUI. He was again arrested for refusing breath/urine test in August 2013. In
Feb. 2014 he was arrested for DUI. In March 2014 he had a DUI conviction/bodily
injury/property damage/suspension of license. In January 2018 he was arrested for driving while
his license was revoked. With all these records, he is still employed by Agency. As of 2018 he
is MDO.

27. In late 2017 or early 2018 Cynthia Rizzel, American born with European ancestry,
Caucasian female with no known disability and no history of engaging in EEO activity or
requesting FMLA, a Mail Handler, was on a Last Change Agreement for attendance problems.
She had about 7 occurrences of violating her LCA for attendance. And yet, she was not removed
for violating LCA until Nov. 2018 when she was eventually removed. ROI 00007-8.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

28. On May 21, 2018 Prethenia Johnson, EEO Services Analyst, accepted the
following claim (1G-336-0077-18):

Based on Race (Black), Sex (Male) Plaintiff was discriminated against
when on December 20, 2017 he was placed on an Emergency Placement
without pay and on December 26, 2017 he was issued a Notice of
Removal for improper conduct in violation of zero tolerance policy.

29. On December 9, 2019 Plaintiff, via his representative, filed an appeal with

EEOC’s Office of Federal Operations. The appeal is still pending.
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 8 of 10 PagelD 8

30. On December 14, 2018 Plaintiff filed a formal EEO complaint against Cassandra
Tramiel, Jeremy Wray, Charles Felix, Kim Crompton, Mike Spanos.
31. On January 8, 2019 EEO Services Analyst accepted the following claim of
discrimination (1G-336-0013-19):
Based on Race (African-American), National Origin (Haitian), Sex
(Male), Physical Disability (Meniscus) and Retaliation (Prior EEO
Activity) when on Nov. 3, 2018 Plaintiff was removed based on the Last
Change Agreement signed on September 7, 2018.
32. On February 13, 2020 US Postal Service issued its final decision on the EEO
matter: 1G-336-0013-19.
33. On March 13, 2020 Plaintiff filed an appeal with EEOC’s Office of Federal
Operations on the EEO matter: 1G-336-0013-19. The appeal is currently pending.
REMEDIES and RELIEF
34. Plaintiff seek appropriate remedies, pecuniary and non-pecuniary, including but
not limited to immediate reinstatement with lost wages and benefits; and compensatory damages
for the deterioration of mental and physical health secondary to the employment discrimination
and retaliation.

NO JURY DEMAND

35. The Plaintiff herein hereby a bench decision on all issues in this action.

WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his
favor and against the Defendant.

Respectfully Submitted,
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 9 of 10 PagelD 9

[signed] fo> aL

Date: July 14, 2020 Terry Alcindor, Pro Se
PO BOX 290895

Tampa, FL 33687-0895

thepostman813@gmail.com
Case 8:20-cv-01620-CEH-AEP Document1 Filed 07/14/20 Page 10 of 10 PagelD 10

JFICAT ER’

I, the undersigned, hereby certify that the above was served on the entity identified below on the
date of the signature below by means indicated below:

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
THE TAMPA DIVISION

Sam. M. Gibbons U. 8. Courthouse

801 N. Florida Ave.

Tampa, FL 33602

Via Hand Delivery.

Maria Chapa Lopez, U.S. Attorney
U.S. Attorney Office, Dept. of Justice
400 N. Tampa, FL 33602

Via Priority Mail

July 14, 2020 [signed] Z le

Terry Alcindof, Pro Se
PO BOX 290895
Tampa, FL 33687-0895

thepostman813@gmail.com

10
